                 Case 19-11095-CSS              Doc 360-1         Filed 03/12/20        Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        ) Chapter 11
                                                              )
JRV GROUP USA L.P., a Delaware limited                        ) Case No. 19-11095 (CSS)
partnership,1                                                 )
                                                              )
                                      Debtor.                 )

                                        CERTIFICATE OF SERVICE

                   I, Colin R. Robinson, hereby certify that on the 12th day of March, 2020, I caused
a copy of the documents listed below to be served on the individuals on the attached service list
in the manner indicated:

         Monthly Operating Report for the Period from January 1, 2020 through January 31,
          2020


Dated: March 12, 2020
                                                        PACHULSKI STANG ZIEHL & JONES LLP

                                                        /s/ Colin R. Robinson
                                                        Colin R. Robinson (DE Bar No. 5524)
                                                        919 N. Market Street, 17th Floor
                                                        P O Box 8705
                                                        Wilmington, DE 19899 (Courier 19801)
                                                        Telephone: (302) 652-4100
                                                        Facsimile: (302) 652-4400
                                                        E-mail:crobinson@pszjlaw.com

                                                        Attorneys for Debtor and Debtor in Possession




1
    The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service address
    for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.


DOCS_DE:224622.5 47430/002
               Case 19-11095-CSS      Doc 360-1   Filed 03/12/20     Page 2 of 6




JRV Group 2002 Service List FCM                   HAND DELIVERY
Case No. 19-11095 (CSS)                           Christina Rojas
Document No. 223807                               Bankruptcy Administrator
01-Interoffice                                    Delaware Division of Revenue
06 – Hand Delivery                                Carvel State Office Building, 8th Floor
25 – First Class Mail                             820 N. French Street
14 – Foreign First Class                          Wilmington, DE 19801

                                                  HAND DELIVERY
(Counsel to Debtors)                              (United States Attorney)
Colin R. Robinson, Esquire                        David C. Weiss
Pachulski Stang Ziehl & Jones LLP                 United States Attorney’s Office
919 N. Market Street, 17th Floor                  District of Delaware
Wilmington, DE 19801                              Hercules Building, Suite 400
                                                  1313 N. Market Street
INTEROFFICE MAIL                                  Wilmington, DE 19801
(Counsel to Debtors)
Jeffrey W. Dulberg, Esquire                       HAND DELIVERY
Robert M. Saunders, Esquire                       (Counsel to the DIP Lender and the
Pachulski Stang Ziehl & Jones LLP                 Prepetition Lenders and Corner Flag LLC)
10100 Santa Monica Boulevard, 13th Floor          Paul N. Heath, Esq.
Los Angeles, CA 90067                             Zachary I. Shapiro, Esq.
                                                  Richards, Layton & Finger P.A.
HAND DELIVERY                                     920 North King Street
(United States Trustee)                           Wilmington, DE 19801
Linda J. Casey, Esquire
Office of the United States Trustee               HAND DELIVERY
J. Caleb Boggs Federal Building, Suite 2207       (Proposed Counsel for the Official
844 King Street                                   Committee of Unsecured Creditors)
Lockbox 35                                        Matthew P. Ward, Esq.
Wilmington, DE 19801                              Ericka F. Johnson, Esq.
                                                  Nicholas T. Verna, Esq.
HAND DELIVERY                                     Womble Bond Dickinson (US) LLP
(State Attorney General)                          1313 N Market Street, Suite 1200
Kathy Jennings, Esquire                           Wilmington, DE 19801
Delaware Department of Justice
Carvel State Office Building, 6th Floor           FIRST CLASS MAIL
820 N. French Street                              (United States Attorney General)
Wilmington, DE 19801                              William P. Barr, Esquire
                                                  Office of the US Attorney General
                                                  U.S. Department of Justice
                                                  950 Pennsylvania Avenue, NW, Room 4400
                                                  Washington, DC 20530-0001




DOCS_DE:223807.1 47430/002
               Case 19-11095-CSS       Doc 360-1   Filed 03/12/20    Page 3 of 6




FIRST CLASS MAIL
State of Delaware                                  FIRST CLASS MAIL
Division of Corporations - Franchise Tax           Internal Revenue Service
John G. Townsend Building, Suite 4                 Centralized Insolvency Operation
401 Federal Street                                 PO Box 7346
PO Box 898 (Zip 19903)                             Mail Stop 5-Q30.133
Dover, DE 19901                                    Philadelphia, PA 19101

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Delaware Secretary of Treasury                     (State Attorney General)
820 Silver Lake Boulevard, Suite 100               Xavier Becerra, Esquire
Dover, DE 19904                                    California Department of Justice
                                                   1300 I Street, Suite 1740
FIRST CLASS MAIL                                   Sacramento, CA 95814
Office of General Counsel
U.S. Department of the Treasury                    FIRST CLASS MAIL
1500 Pennsylvania Avenue, NW                       Secretary of State - CA
Washington, DC 20220                               Franchise Tax Board
                                                   Bankruptcy, BE MS A345
FIRST CLASS MAIL                                   PO Box 2952
Office of General Counsel                          Sacramento, CA 95812-2952
Securities & Exchange Commission
100 F Street, NE                                   FIRST CLASS MAIL
Washington, DC 20554                               California State Treasurer
                                                   915 Capitol Mall, Suite 110
FIRST CLASS MAIL                                   Sacramento, CA 95814
Sharon Binger, Regional Director
Philadelphia Regional Office                       FIRST CLASS MAIL
Securities & Exchange Commission                   California State Board of Equalization
One Penn Center, Suite 520                         Special Operations Bankruptcy Team
1617 JFK Boulevard                                 MIC: 74, PO Box 942879
Philadelphia, PA 19103                             Sacramento, CA 94279-0074

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Andrew Calamari, Regional Director                 Securities and Exchange Commission - CA
New York Regional Office                           Attn: Bankruptcy Counsel
Securities & Exchange Commission                   444 South Flower Street, Suite 900
Brookfield Place, Suite 400                        Los Angeles, CA 90071-591
200 Vesey Street
New York, NY 10281                                 FIRST CLASS MAIL
                                                   (Debtor)
FIRST CLASS MAIL                                   Sherwood Partners, Inc.
Office of the Chief Counsel                        Attn: Michael A. Maidy
Pension Benefit Guaranty Corporation               3945 Freedom Circle, Suite 560
1200 K Street, NW                                  Santa Clara, CA 95054
Washington, DC 20005



DOCS_DE:223807.1 47430/002                    2
               Case 19-11095-CSS      Doc 360-1   Filed 03/12/20    Page 4 of 6




FIRST CLASS MAIL                                  FIRST CLASS MAIL
(DIP Lender and the Prepetition Lenders)          (Interested Party)
c/o BXV Partners LLC                              Corre Partners Management LLC
Attn: Mark Gottlieb                               Stephen Lam
21 Little Falls Drive                             12 East 49th Street, 40th Floor
Wilmington, DE 19808                              New York, NY 10017

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to the DIP Lender and the                (Interested Party)
Prepetition Lenders and Corner Flag LLC)          Kohner, Mann & Kailas, S.C.
George E. Zobitz, Esq.                            Sanuel Wisotskey
Paul L. Sandler, Esq.                             4650 N. Port Washington Rd.
Cravath, Swaine & Moore LLP                       Washington Bldg., 2nd Floor
825 Eighth Avenue                                 Milwaukee, WI 53212-1059
New York, NY 10019
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  (Interested Party)
(UCC Party)                                       TCF Inventory Finance Inc.
Corner Flag LLC                                   Peter Schmidt
251 Little Falls Drive                            Schaumburg Corporate Center
Wilmington, DE 19808                              1475 E. Woodfield Road, Suite 1100
                                                  Schaumburg, IL 60173
FIRST CLASS MAIL
(UCC Party)                                       FOREIGN FIRST CLASS
Beaver Motors, Inc.                               (Counsel to the DIP Lender and the
19689 Rt. 522                                     Prepetition Lenders)
PO Box 126                                        Alvarez & Marsal Canada Inc.
Beaver Springs, PA 17812                          Alan J. Hutchens
                                                  200 Bay Street, Suite 2900
FIRST CLASS MAIL                                  Royal Bank South Tower
(UCC Party)                                       Toronto ON M5J 2J1
Erwin Hymer Group Holding USA L.P                 CANADA
a/k/a Erwin Hymer Group USA, L.P.
55 West Monroe Street, Suite 2900                 FOREIGN FIRST CLASS
Chicago, IL 60603                                 (Counsel to the DIP Lender and the
                                                  Prepetition Lenders)
FIRST CLASS MAIL                                  Blake, Cassels & Graydon LLP
(Counsel to Mercedes-Benz Financial               Pamela L.J. Huff
Services USA LLC)                                 Commerce Court West
Kim P. Gage, Esquire                              199 Bay Street, Suite 4600
Cooksey Toolen Gage Duffy Woog                    Toronto, ON M5L 1A9
535 Anton Boulevard, Suite 1000                   CANADA
Costa Mesa, CA 92626-1977




DOCS_DE:223807.1 47430/002                   3
               Case 19-11095-CSS     Doc 360-1   Filed 03/12/20    Page 5 of 6




FOREIGN FIRST CLASS                              FOREIGN FIRST CLASS
(Interested Party)                               (Interested Party)
Cassels Brock & Blackwell LLP                    Gowling Wlg (Canada) LLP
Monique Sassi                                    Barristers & Solicitors
Joseph J. Bellissimo                             Thomas Gertner
2100 Scotia Plaza, 40 King Street West           1 First Canadian Place
Toronto, Ontario M5H 3C2                         100 King Street West, Suite 1600
CANADA                                           Toronto ON M5X 1G5
                                                 CANADA
FOREIGN FIRST CLASS
(Interested Party)                               FOREIGN FIRST CLASS
Dentons Canada LLP                               (Interested Party)
Elaine Gray                                      Miller Thomson LLP
77 King Street West, Suite 400                   Greg Azeff
Toronto-Dominion Centre                          Scotia Plaza
Toronto, ON M5K 0A1                              40 King Street West, Suite 5800
CANADA                                           P.O. Box 1011
                                                 Toronto, Ontario M5H 3S1
FOREIGN FIRST CLASS                              CANADA
(Interested Party)
DS Lawyers Canada LLP                            FOREIGN FIRST CLASS
Justin r. Fogarty                                (Interested Party)
8 King Street East, Suite 1804                   Norton Rose Fulbright Canada LLP
Toronto, ON M5C 1B5                              Virginie Gauthier
CANADA                                           Royal Bank Plaza, South Tower
                                                 200 Bay Street, Suite 3800
FOREIGN FIRST CLASS                              Toronto, ON M5J 2Z4
(Interested Party)                               CANADA
Financial Services Commission of Ontario
Anna Vani                                        FOREIGN FIRST CLASS
5160 Yonge Street                                (Interested Party)
16th Floor                                       Osler, Hoskin & Harcourt LLP
Toronto, Ontario M2N 6L9                         Tracy Sandler
CANADA                                           Box 50, 1 First Canadian Place
                                                 100 King Street West, Suite 6200
FOREIGN FIRST CLASS                              Toronto, ON M5X 1B8
(Interested Party)                               CANADA
Fogler, Rubinoff LLP
Vern W. DaRae                                    FOREIGN FIRST CLASS
Suite 3000, P.O. Box 95                          (Interested Party)
Toronto-Dominion Centre                          Robins Appleby LLP
77 King Street West                              Barristers + Solicitors
Toronto, Ontario M5K 1G8                         Dominique Michaud
CANADA                                           2600 – 120 Adelaide Street West
                                                 Toronto, ON M5H 1T1
                                                 CANADA



DOCS_DE:223807.1 47430/002                  4
               Case 19-11095-CSS   Doc 360-1   Filed 03/12/20   Page 6 of 6




FOREIGN FIRST CLASS
(Interested Party)
Torys LLP
Adam Slavens
79 Wellington St. W., Suite 3000
Box 270, TD Centre
Toronto, Ontario M5K 1N2
CANADA

FOREIGN FIRST CLASS
(Interested Party)
Wells Fargo
Rick Kanabar
1290 Central Pkwy W, Suite 1100
Mississauga, Ontario L5C 4R3
CANADA




DOCS_DE:223807.1 47430/002                5
